DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.

Response to Arguments
Regarding the 112 rejections, applicant’s amendments have overcome some of the previous 112, 1st and 2nd rejections, but they have also created new 112, 1st and 2nd issues; see rejections below for more details. 
Regarding the prior art rejection, applicant argues “Applicant has amended the claims as suggested by the Examiner in an effort to significantly advance prosecution”.  However, this is not an accurate statement.  As made clear in the Final rejection (and the attached interview summary) the amendment suggested by the examiner is a limitation of providing specific health devices, i.e. CPAP, inhaler, and phototherapy device.  What applicant has amended is much, much broader than the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claims 1 and 19] These claims recite “wherein the health device is a device configured to treat at least one of the following: respiratory conditions, pain, and sleep disorders”.  This limitation seemingly refers to the disclosed CPAP, inhaler and phototherapy device, however the claimed limitations is significantly broader than what applicant has possession of.  MPEP 2163 makes it clear that “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” and that “a ‘representative number of species’ means that the species which are adequately described are representative of the entire genus”.  The examiner contends that there are hundreds (maybe even thousands) of health devices that can treat “at least one of a respiratory condition, pain and sleep disorders”.  Therefore, the examiner takes the position that an explicit disclosure of 3 examples of this very broad/general category of health devices (which could potentially include thousands of health devices) does not meet the “representative number of species” standard.  Therefore, this limitation fails to written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] Applicant’s amendments, specifically the deletion of a limitation that explicitly required “providing a health device” with the claims now reciting “receiving a signal from a health device” along with further structural limitation directed to this health device cause confusion in terms of the scope of the claim.  The method step clearly relates to receiving a signal from a device, but it’s unclear how the structure of the device would serve to limit the signal received.  For example, would the method really be any different in this signal received was from stored data, i.e. memory, or from a different health device.  Basically, it is unclear if/how the specific structure of the health device further limits the method step of receiving a signal.  It was abundantly clear in the previously claimed method that such a health device is actually provided, by deleting this positive recitation of “providing a health device” it leads to confusion as to how much weight (if any) the specific configuration of the health device has on the scope of the claim.  For purposes of examination, the examiner contends that as long as the signal/data received can be considered to be related to the treatment of respiratory 
Furthermore, the limitation “determining effectiveness of treatment of health condition provided by the health device” is indefinite. It is unclear what treatment is being evaluated, as no prior treatment has been recited.  Is this any hypothetical/imaginary treatment?  Specifically, who or what is accomplishing the treatment, as no treating step is recited?  Based on the specification, it is abundantly clear that the health device provides the treatment, however there is no recitation in the claims.  Specifically, how can the device determine effectiveness of treatment if no treatment is ever required/provided?  Basically, this is considered a contingent limitation, i.e. based on the condition that treatment is provided, and in a method claim this type of limitation is considered completely optional and does not further limit the method, as there is a situation where treatment does not have to occur; see MPEP 2111.04. 
[Claim 19]  Similar to above, it is unclear how a limitation related to a structural configuration of a health device (from which the computer readable medium receives a signal) further limits the structure of a computer readable medium.  Again, these claims relate solely to a computer readable medium, so how can the device that sends the computer readable medium a signal have any patentable weight on the computer readable medium itself? Why does it matter where the signal comes from, as long as the computer readable medium receives the signal?  Applicant’s amendments creates confusion as to how much weight (if any) the claimed configuration of the health device has on the computer readable medium.  For examination purposes, as long as the 
[Claim 17] The phrase “is determined” creates indefiniteness issues.  Specifically, a method is defined by the positively recited active method steps, i.e. verbs ending in “ing”.  Therefore, it is unclear if this method actively requires determining the measure of effectiveness or if this is merely intended use, e.g. something that is previously done or capable of being done.  The examiner recommends amending the claims to recite an active method step of “determining” instead of the passive language currently claimed. 

See the attached interview summary for how the examiner recommends fixing these issues. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317067 to Lee view of US 9,393,460 to Emigh.
[Claims 1 and 5] A method (Fig. 6) for power management of a user device comprising a plurality of sensors (100a-e; Fig. 5), the user device being wearable by or implantable in a user (Figs. 2A and 2B), wherein each sensor is configured to provide corresponding physiological information of the user (Fig. 3 shows the details of each sensor 100) and to be operated in a first power mode (enabled/activated/on; Abstract  and Par 0052) and a second power mode (disabled/deactivated/off or lower power mode; Abstract and Par 0052), wherein the sensor consumes less power in the second power mode than in the first power mode (Par 0031 explicitly teaches a “low power mode”), the method comprising: receiving a signal being indicative of a specific type of activity and whether or not the user is currently engaged in the specific activity (Step 6060, Fig. 6; Par 0067; The activities are identified by activity identifier module 414 
While Lee discloses the same method, it fails to disclose a signal related to the use/type of a health device, as Lee is concerned with detecting various exercise activities (Par 0055).  Therefore, Lee fails to teach the claimed health device. However, it is well understood in the art that exercise activities are commonly performed on/with various types of exercise equipment (bicycle, elliptical, treadmill, stair-climber, weights, etc.; See Col 4, line 64 to Col 5, line 5 of Emigh).  Emigh discloses that a better way to determine and track physical activity is to determine the type of exercise equipment being used (Background; See also 201, Fig. 2 and Col 4, line 64 to Col 8, line 28).  As explained above, the exercise equipment taught by Emigh is considered a health device configured to treat at least one of respiratory conditions, pain and sleep disorders, as is well known/understood in the art.  In addition, Emigh discloses a wearable/user device (100, Col 4, lines 55-63) which detects a wireless signal from the health device, i.e. exercise equipment, to determine the type of health device currently being used (Col 5, lines 30-44 and Col 8, lines 26-41).  Furthermore, Emigh discloses determining the effectiveness of the treatment by calculating an activity score (206 and 207; Col 9, lines 4-44) or detecting poor form by a user (Col 8, line 64 to Col 9, line 3). 
Therefore, it would have been obvious to modify the method of Lee to include a health device that wirelessly communicates with a user device, as taught by Emigh, specifically to identify the type and use of an exercise/health device, as a known and better/additional way to identify exercise activities, particularly exercise activities that require equipment.  The examiner interprets exercise equipment as a health device that is configured to treat a health condition, e.g. obesity, diabetes, high blood pressure, injuries that require physical rehabilitation, etc.  Furthermore, the exercise equipment, e.g. treadmill, which is generally located underneath a user is considered to be positioned at a different location with respect to the user than the wearable/user device, which is worn on a user’s wrist.  
[Claim 2] Lee discloses various vital signs, e.g. temperature, ECG, heart rate and heart rate variability, and physiological state derived from the vital signs, e.g. sleep; see Fig. 3 and related discussion. 

[Claim 6] Given the combination of Lee and Emigh discussed above, implicitly/inherently a piece of exercise equipment is only used for a certain time-period, similarly a person is only engaged in a certain activity for a certain period of time.  It is abundantly clear from Lee that the sensors are activated based on the activity that the user is engaged in and that they can be activated/deactivated at any given time.  Therefore, the examiner contends it would be obvious to activate sensors only during a time-period when a specific activity is detected for power management reasons, i.e. to save battery life.  Specifically, since the whole point of the Lee device is to monitor physical activity while saving battery life, it only makes sense to deactivate the sensors when not engaged in an activity, i.e. using an exercise device, to increase battery life.  If applicant disagrees with this position of inherency, the examiner contends that it is obvious to stop the sensing when the activity/exercise has ended, as this is seemingly the whole point of Lee, i.e. to save battery life. 
 [Claim 17] Both Lee and Emigh disclose evaluating the measuring of the effectiveness of the treatment, i.e. exercise, by comparing gathered physiological 
[Claim 19] The combination of Lee and Emigh, as discussed above in relation to claim 1, teaches all of the claimed limitations.  Furthermore, Lee discloses “The memory 306 is an example of a tangible computer-readable storage apparatus or memory having computer-readable software embodied thereon for programming a processor (e.g., 304) to perform a method” (Par 0030).
[Claim 20] Lee discloses various vital signs, e.g. temperature, ECG, heart rate and heart rate variability, and physiological state derived from the vital signs, e.g. sleep; see Fig. 3 and related discussion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Emigh as applied to claim 1 above, and further in view of US 2014/0197947 to Bahorich.
Lee and Emigh are discussed above, but fail to explicitly disclose an alarm when the time-period of usage of the health device and the physiological information deviates from a predefined correlation.  Bahorich discloses a similar activity tracker which correlates time periods of exercise with various types of physiological information to determine an “abnormal” body response threshold and generating a warning signal when the user deviates from this predetermined correlation (Par 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to . 

Claim 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Emigh as applied to claim 1 above, and further in view of US 2017/0014068 to Gotoh et al.
Lee and Emigh are discussed above, but fail to explicitly disclose that the time duration (when the sensors are actively sensing physiological information) is based on a measure of effectiveness of the treatment.  As explained above, the measure of effectiveness of treatment, as taught by Lee, is calories burned, distance and/or steps.  Lee never explicitly discloses that the activation/deactivation of sensors, i.e. the amount of time that the sensors are actively sensing information, is based on any of these measures.  However, in the same field of endeavor, specifically activity trackers, Gotoh discloses that once a user reaches their goal, in this case the distance traveled, i.e. destination reached, the device stops measuring activity, i.e. stops physiological sensing (Par 0598).  Therefore, it would have been obvious to modify the method of Lee and Emigh to include instructions that would stop physiological sensing when a specific goal is reached, as taught by Gotoh, in order to save battery life of the sensors.  Furthermore, this seems like common sense.  When working out, users often set goals they want to attain (as explicitly taught by Lee, Emigh and Gotoh), and once that goal is reached, the user ends/stops the exercise, at which point it would only make sense to stop sensing, or at least put the sensors in a low power mode, to save battery life.  

18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Emigh as applied to claim 1 above, and further in view of US 2016/0026212 to Lee (referred to as Lee ‘212).
Lee and Emigh are discussed above.  Lee teaches that sensors can either be deactivated/disabled or they can be operated in a low power mode (Par 0031), but gives no details as to what the low power mode entails. Furthermore, Lee explicitly teaches “Additional details of the on-body detector 212 are described in U.S. patent application Ser. No. 14/341,248, titled "User-Wearable Devices with Power Conserving Features," which was filed Jul. 24, 2014.”, but does not properly incorporate this reference into their disclosure.  Lee ‘212 (which is the PGPub of the 14/314,248 application) discloses that low power mode includes “periodically, e.g. once per second, operate” the sensor (Pars 0049 and 0029).  This periodic activation of sensors is interpreted as adapting a sampling rate.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee and Emigh to adapt a sampling rate when the sensors are in a low power mode, as taught by Lee ‘212, as a known way to operate sensors in a low power mode and thereby save battery life. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792